Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/26/2022 has been entered. Claims 1-22 remain pending in the application.  Applicant’s amendments to the Claims, Drawings, and Specifications have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/26/2021. New grounds of rejections necessitated by amendments are discussed below.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data transmission system” and “contamination detection system” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In the instant case, “data transmission system” is being interpreted as any data transmission means or equivalents thereof (specification, paragraph [0064]); “contamination detection system” is being interpreted as a computer or equivalents thereof (specification, paragraphs [0078], [0086]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a system comprising:…wherein each of the plurality of separate water fixtures includes…a contamination detection system…”. Specifically, it is unclear which element the “contamination detection system” is further limiting. Is the contamination detection system part of the “system” or “each of the plurality of separate water fixtures”? Claims 2-8 and 21 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “data from each…” in line 12. Since “data from each…” is established in line 9, it is unclear if the data of line 12 is the same or different from the data of line 9. Claims 2-8 and 21 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7, claim 7 recites “the data” in line 8. Since “data from each of the plurality of separate water fixtures” and “data from a subset of the plurality of separate water fixtures” are established in claim 1, it is unclear which data is being referred to in claim 7. Claim 21 is rejected by virtue of their dependence on a rejected base claim and is rejected for similar reasons (i.e. “the data”).
Regarding claim 8, claim 8 recites “the contamination detection system further comprises a machine learning engine having a training environment and a classifier…” in lines 4-5. Specifically, it is unclear which element the “classifier” is further limiting. Is the classifier part of the “contamination detection system” or the “machine learning engine”?
 Regarding claim 9, claim 9 recites “the system comprises:…wherein each of the plurality of separate water fixtures includes…a contamination detection system…”. Specifically, it is unclear which element the “contamination detection system” is further limiting. Is the Claims 10-16 and 22 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites “data associated with each…” in line 13. Since “fluorimeter data from each…” is established in line 10, it is unclear if the data of line 13 is the same or different from the data of line 10. Claims 10-16 and 22 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 15, claim 15 recites “the fluorimeter data” in line 8. Since “data associated with each of the plurality of separate fluorimeters” and “data from a subset of the plurality of separate fluorimeters” are established in claim 9, it is unclear which data is being referred to in claim 15. Claim 22 is rejected by virtue of their dependence on a rejected base claim and is rejected for similar reasons (i.e. “the fluorimeter data”).
Regarding claim 16, claim 16 recites “the contamination detection system further comprises a machine learning engine having a training environment and a classifier…” in lines 4-5. Specifically, it is unclear which element the “classifier” is further limiting. Is the classifier part of the “contamination detection system” or the “machine learning engine”?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20180299375 A1, hereinafter “Young”) in view of Felishman (WO 2018061015 A2).
Regarding claim 1, Young teaches a system (Fig. 1) comprising: 
a water fixture (Fig. 1, element 200; paragraph [0313] teaches the water source as a reservoir) including:
a light emitting diode (Fig. 26A, element 344b; paragraph [0285], “a 240-627 nm LED source”) centered around an excitation wavelength (paragraph [0285], “a 240-627 nm”);
a bandpass filter (Fig. 25B, element 352a; paragraph [0275], “band-pass frequency filter 352a”); 
a lens (Fig. 25B, lens 350a, 350b); 
a photodiode system (paragraph [0265], “set of photodiodes”); 
a data transmission system (paragraph [0184] teaches an antenna) capable of transmitting data from the water fixture (paragraphs [0184]-[0185]); and 
a contamination detection system (paragraph [0201] teaches “command and control systems”; paragraph [0115] teaches a computing device), wherein the contamination detection system is configured to receive data from the water fixture (paragraph [0115] and Fig. 1 teaches “data received”) and use data from the water fixture to identify a predicted contamination of a water source (paragraphs [0355] and [0362] teach identifying if different sub-sampling systems are contaminated, e.g. 330, 330a, 330b, etc.).
Young teaches identifying if different sub-sampling systems are contaminated (paragraphs [0355] and [0362]), such as analyzing water for microorganisms, nitrate, and 
Young fails to teach a plurality of separate water fixtures, wherein each of the plurality of separate water fixtures includes a light emitting diode, a bandpass filter, a lens, a photodiode system, and a data transmission system; a data transmission system capable of transmitting data from each of the plurality of separate water fixtures; and the contamination detection system is configured to receive data from each of the plurality of separate water fixtures and use data from a subset of the plurality of separate water fixtures to identify a predicted contamination of a water source.
Felishman teaches a method for monitoring water quality in a water supply network (abstract). Felishman teaches a plurality of separate water fixtures (Fig. 1, elements 104; page 6 teaches water grid and pipelines), a data transmission system (Fig. 2, element 200; page 9, “communications components”) capable of transmitting data from each of the plurality of separate water fixtures; and the contamination detection system (page 9, first full paragraph, “server computer”) is configured to receive data from each of the plurality of separate water fixtures (page 9, first full paragraph) and use data from a subset of the plurality of separate water fixtures to identify a predicted contamination of a water source (page 9 teaches using data from sub units and pages 9-10 teaches identifying a predicted anomaly or contamination). Felishman teaches light emitting and light detecting sensors that are installed on or in pipes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Felishman to provide a plurality of separate water fixtures, wherein each of the plurality of separate water fixtures includes a light emitting diode, a bandpass filter, a lens, a photodiode system, and a data transmission system; a data transmission system capable of transmitting data from each of the plurality of separate water fixtures; and the contamination detection system is configured to receive data from each of the plurality of separate water fixtures and use data from a subset of the plurality of separate water fixtures to identify a predicted contamination of a water source. One of ordinary skill in the art would be motivated to monitor water at multiple locations, as taught by Felishman, which would improve monitoring of a water source for contamination. 
Regarding claim 2, Young in view of Felishman further teach wherein the light emitting diode is centered around a tryptophan-like fluorescence excitation wavelength (Young, paragraph [0266] teaches the excitation source may generate a wavelength in a range from 250 nm to 1500 nm, thus the UV LEDs are capable of being centered around a TLF excitation wavelength. Note that a TLF excitation wavelength is interpreted as wavelengths around 280 nm).
Regarding claim 3, Young in view of Felishman further teach wherein the light emitting diode is centered around an excitation wavelength for an organic contaminant selected from the group consisting of microbes, algaes, fertilizers, resins, phenols, colorants, alcohols, aldehydes, and biowastes (Young, paragraph [0266] teaches the excitation source may generate a wavelength in a range from 250 nm to 1500 nm, wherein a wavelength in a range from 250 nm to 1500 is capable of being for an organic contaminant selected from the group listed; paragraph [0313] teach “water may be analyzed in disclosed embodiments to determine a presence of microorganisms, nitrate, and arsenic”).
Regarding claim 5, Young in view of Felishman further teach wherein each of the plurality of separate water features further includes an enclosure (Young, paragraph [0178] teaches a metal enclosure) capable of suppressing electromagnetic noise.
Regarding claim 6, Young in view of Felishman further teach the system further comprises a microcontroller including a processor and a memory storing instructions (Young, paragraph [0347]; paragraph [0244]).
Regarding claim 9, Young teaches a system (Fig. 1) capable of monitoring a microbial level in-situ in a water source, wherein the system comprises: 
	a fluorimeter including:
a light emitting diode (Fig. 26A, element 344b; paragraph [0285], “a 240-627 nm LED source”) centered around an excitation wavelength (paragraph [0285], “a 240-627 nm”);
a bandpass filter (Fig. 25B, element 352a; paragraph [0275], “band-pass frequency filter 352a”); 
a lens (Fig. 25B, lens 350a, 350b); 
a photodiode system (paragraph [0265], “set of photodiodes”); 
a data transmission system (paragraph [0184] teaches an antenna) capable of transmitting fluorimeter data from the fluorimeter (paragraphs [0184]-[0185]); and 

Young teaches identifying if different sub-sampling systems are contaminated (paragraphs [0355] and [0362]), such as analyzing water for microorganisms, nitrate, and arsenic (paragraph [0313[). Young teaches that the system may collect, process, and analyze data from multiple fluid sources wherein one or more analytical systems may be provided that analyze such data using machine learning computational techniques to determine fluid conditions (paragraph [0109]). Young teaches a fluid analysis system may be backed together with other systems (paragraph [0185]). 
Young fails to teach a plurality of separate fluorimeters, wherein each of the plurality of separate fluorimeters includes a light emitting diode, a bandpass filter, a lens, a photodiode system, and a data transmission system; a data transmission system capable of transmitting data from each of the plurality of separate fluorimeters; and the contamination detection system is configured to receive data associated with each of the plurality of separate fluorimeters and use data from a subset of the plurality of separate fluorimeters to identify a predicted contamination of a water source.
Felishman teaches a method for monitoring water quality in a water supply network (abstract). Felishman teaches a plurality of separate water fixtures (Fig. 1, elements 104; page 6 capable of transmitting data from each of the plurality of separate water fixtures; and the contamination detection system (page 9, first full paragraph, “server computer”) is configured to receive data from each of the plurality of separate water fixtures (page 9, first full paragraph) and use data from a subset of the plurality of separate water fixtures to identify a predicted contamination of a water source (page 9 teaches using data from sub units and pages 9-10 teaches identifying a predicted anomaly or contamination). Felishman teaches light emitting and light detecting sensors that are installed on or in pipes (page 15). Felishman teaches that introduction of harmful agents such as biological or chemical agents can be catastrophic to water supplies (page 1, “background of the invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Felishman to provide a plurality of separate fluorimeters, wherein each of the plurality of separate fluorimeters includes a light emitting diode, a bandpass filter, a lens, a photodiode system, and a data transmission system; a data transmission system capable of transmitting data from each of the plurality of separate fluorimeters; and the contamination detection system is configured to receive data associated with each of the plurality of separate fluorimeters and use data from a subset of the plurality of separate fluorimeters to identify a predicted contamination of a water source. One of ordinary skill in the art would be motivated to monitor water at multiple locations, as taught by Felishman, which would improve monitoring of a water source for contamination. 
Regarding claim 11, Young in view of Felishman further teach wherein each of the plurality of fluorimeters further comprises an enclosure (Young, paragraph [0178] teaches a metal enclosure) capable of suppressing electromagnetic noise.
Regarding claim 12, Young in view of Felishman further teach wherein the light emitting diode is centered around a tryptophan-like fluorescence excitation wavelength (Young, paragraph [0266] teaches the excitation source may generate a wavelength in a range from 250 nm to 1500 nm, thus the UV LEDs are capable of being centered around a TLF excitation wavelength. Note that a TLF excitation wavelength is interpreted as wavelengths around 280 nm).
Regarding claim 13, Young in view of Felishman further teach wherein the light emitting diode is centered around an excitation wavelength for an organic contaminant selected from the group consisting of microbes, algaes, fertilizers, resins, phenols, colorants, alcohols, aldehydes, and biowastes (Young, paragraph [0266] teaches the excitation source may generate a wavelength in a range from 250 nm to 1500 nm, wherein a wavelength in a range from 250 nm to 1500 is capable of being for an organic contaminant selected from the group listed; paragraph [0313] teach “water may be analyzed in disclosed embodiments to determine a presence of microorganisms, nitrate, and arsenic”).
Regarding claim 14, Young in view of Felishman further teach the system further comprises a microcontroller including a processor and a memory storing instructions (Young, paragraph [0347]; paragraph [0244]).

 Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Felishman as applied to claims 1 and 9 respectively above, and further in view of EDN (EDN, “When do you need a multichannel picoammeter?”, April 2013, AspenCore [online]. Retrieved from the Internet: <URL: edn.com/when-do-you-need-a-multichannel-picoammeter>).
Regarding claim 4, while Young teaches the in-situ fluorimeter is capable of registering emission photons and producing an electrical signal output (paragraph [0283]), Young in view of Felishman fail to teach wherein each of the plurality of separate water fixtures further includes a picometer.
EDN teaches that a picoammeter (i.e. picometer) is the “go-to” instrument for a broad range of low current measurement applications (page 1, first paragraph). EDN teaches that picoammeters are widely used in applications like fluorometer and spectrometer measurements (page 1, third paragraph). EDN teaches that piccoammeters are economical, easy to use, and has low current sensitivity (page 1, second paragraph).  
Since EDN teaches that picoammeters are widely used in fluorometer measurements, wherein Young in view of Felishman is related to fluorometer measurements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young in view of Felishman to incorporate the teachings of EDN to provide wherein each of the plurality of separate water fixtures further includes a picometer. Doing so would allow for low current measurements that would have a reasonable expectation of being economical, easy to use, and improve sensitivity of the overall fluorimeter.
Regarding claim 10, while Young teaches the in-situ fluorimeter is capable of registering emission photons and producing an electrical signal output (paragraph [0283]), Young in view of Felishman fail to teach wherein each of the plurality of fluorimeters further comprises a picometer.
EDN teaches that picoammeter is the “go-to” instrument for a broad range of low current measurement applications (page 1, first paragraph). EDN teaches that picoammeters are widely used in applications like fluorometer and spectrometer measurements (page 1, third paragraph). EDN teaches that piccoammeters are economical, easy to use, and has low current sensitivity (page 1, second paragraph).  
Since EDN teaches that picoammeters are widely used in fluorometer measurements, wherein Young is related to fluorometer measurements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young in view of Felishman to incorporate the teachings of EDN to provide wherein each of the plurality of fluorimeters further comprises a picometer. Doing so would allow for low current measurements that would have a reasonable expectation of being economical, easy to use, and improve sensitivity of the overall fluorimeter.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Felishman as applied to claims 6 and 14 respectively above, and further in view of Arnon et al. (Arnon et al., “Water characterization and early contamination detection in highly varying stochastic background water, based on Machine Learning methodology for processing .
Regarding claim 7, Young in view of Felishman further teach wherein the instructions, when executed by the processor, cause the processor to:
receive the data (Young, paragraph [0362], “receive data sets”) from each of the plurality of separate water fixtures (Young, paragraph [0362] teaches the sensor data is from various sub-sampling systems, wherein paragraph [0313] teaches “sampling systems” comprise water); 
split the data (Young, paragraph [0435] teach separation of data);
classify the data using a machine learning model (Young, paragraphs [0429] and [0432] teach “classifier model”); and
identify the predicted contamination of the water source based on the classified data (Young, paragraph [0523]).
Young in view of Felishman fail to explicitly teach the instructions, when executed by the processor, cause the processor to: receive the data from each of the plurality of separate water fixtures; calculate changepoints within the data; split the data into intervals at the changepoints; classify the intervals using a machine learning model; and identify the predicted contamination of the water source based on the classified intervals.
Felishman teaches receiving data from each of the plurality of separate water fixtures (page 9, first full paragraph) and use data from a subset of the plurality of separate water fixtures to identify a predicted contamination of a water source (page 9 teaches using data from sub units and pages 9-10 teaches identifying a predicted anomaly or contamination).
each of the plurality of separate water fixtures. Doing so would utilize known methods to collect data from multiple sensors to analyze.
Young in view of Felishman fail to explicitly teach the instructions, when executed by the processor, cause the processor to: calculate changepoints within the data; split the data into intervals at the changepoints; classify the intervals using a machine learning model; and identify the predicted contamination of the water source based on the classified intervals.
Arnon teaches a new scheme for early detection of contamination events through UV absorbance (abstract) comprising examining contaminants in water (abstract). Arnon teaches motoring of organic contaminant by obtaining UV absorbance data (page 335, section 2.2.1). Arnon teaches an algorithm (page 339, Fig. 3) comprising receiving data regarding a water fixture (Page 339, Fig. 3; page 335, Fig. 2 shows UV-spectrophotometer obtaining data from a 50 litter tank), calculating changepoints within the sensor data (page 337, sub-algorithm 1 teaches calculating “normalized net absorbance medians”, interpreted as “changepoints”), splitting the sensor data into intervals at the changepoints (page 337, sub-algorithm 1 teaches “selecting five wavelength bands” with the highest normalized net absorbance medians), classifying the intervals using a machine learning model (page 337, Table 1, stage 5, “SVM classification”), and identifying a predicted contamination of the water source based on the classified intervals (page 337, Table 1, stage 6, “determining if there is a contaminant event or 
Since Arnon teaches algorithm related to measuring contamination in fluid (abstract), similar to Young in view of Felishman which teaches measuring contamination in water (Young, paragraph [0313]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young in view of Felishman to incorporate the teachings of Arnon to provide the instructions, when executed by the processor, cause the processor to: calculate changepoints within the data; split the data into intervals at the changepoints; classify the intervals using a machine learning model; and identify the predicted contamination of the water source based on the classified intervals. Doing so would utilize known algorithms in the art, as taught by Arnon, which would have a reasonable expectation of successfully improving detection rates while maintaining a low level of false alarms for improved warning of a contamination.
Regarding claim 15, Young in view of Felishman further teach wherein the instructions, when executed by the processor, cause the processor to:
receive the fluorimeter data (Young, paragraph [0362], “receive data sets”) from each of the plurality of fluorimeters (Young, paragraph [0362] teaches the sensor data is from various sub-sampling systems, wherein paragraph [0313] teaches “sampling systems” comprise water); 
split the fluorimeter data (Young, paragraph [0435] teach separation of data);

identify the predicted contamination of the water source based on the classified data (Young, paragraph [0523]).
Young in view of Felishman fail to explicitly teach the instructions, when executed by the processor, cause the processor to: receive the fluorimeter data from each of the plurality of fluorimeters; calculate changepoints within the fluorimeter data; split the fluorimeter data into intervals at the changepoints; classify the intervals using a machine learning model; and identify the predicted contamination of the water source based on the classified intervals.
Felishman teaches receiving data from each of the plurality of separate water fixtures (page 9, first full paragraph) and use data from a subset of the plurality of separate water fixtures to identify a predicted contamination of a water source (page 9 teaches using data from sub units and pages 9-10 teaches identifying a predicted anomaly or contamination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young in view of Felishman to further incorporate the teachings of Felishman to provide the instructions, when executed by the processor, cause the processor to: receive the fluorimeter data from each of the plurality of fluorimeters. Doing so would utilize known methods to collect data from multiple sensors to analyze.
Young in view of Felishman fail to explicitly teach the instructions, when executed by the processor, cause the processor to: calculate changepoints within the fluorimeter data; split the fluorimeter data into intervals at the changepoints; classify the intervals using a machine the classified intervals.
Arnon teaches a new scheme for early detection of contamination events through UV absorbance (abstract) comprising examining contaminants in water (abstract). Arnon teaches motoring of organic contaminant by obtaining UV absorbance data (page 335, section 2.2.1). Arnon teaches an algorithm (page 339, Fig. 3) comprising receiving data regarding a water fixture (Page 339, Fig. 3; page 335, Fig. 2 shows UV-spectrophotometer obtaining data from a 50 litter tank), calculating changepoints within the sensor data (page 337, sub-algorithm 1 teaches calculating “normalized net absorbance medians”, interpreted as “changepoints”), splitting the sensor data into intervals at the changepoints (page 337, sub-algorithm 1 teaches “selecting five wavelength bands” with the highest normalized net absorbance medians), classifying the intervals using a machine learning model (page 337, Table 1, stage 5, “SVM classification”), and identifying a predicted contamination of the water source based on the classified intervals (page 337, Table 1, stage 6, “determining if there is a contaminant event or not”). Arnon teaches that existing water contamination detection in recent years have major shortcomings (page 334, right column, second full paragraph). Arnon teaches that this algorithm combined with UV analysis of water serves as an early warning system with a simple and fast implementation (page 341, right column, last paragraph of conclusion).  Arnon teaches the algorithm shows high detection rates while maintaining low levels of false alarms (abstract).
Since Arnon teaches algorithm related to measuring contamination in fluid (abstract), similar to Young in view of Felishman which teaches measuring contamination in water (Young, paragraph [0313]), it would have been obvious to one of ordinary skill in the art before the into intervals at the changepoints; classify the intervals using a machine learning model; and identify the predicted contamination of the water source based on the classified intervals.. Doing so would utilize known algorithms in the art, as taught by Arnon, which would have a reasonable expectation of successfully improving detection rates while maintaining a low level of false alarms for improved warning of a contamination.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Felishman as applied to claims 1 and 9 respectively above, and further in view of Butte et al. (US 20170290515 A1).
Regarding claim 8, Young in view of Felishman further teach wherein the contamination detection system further comprises a machine learning engine (Young, paragraph [0201] teaches “command and control systems” comprising “machine learning models”; note that “machine learning platform” has a BRI of a control system, e.g. computer) having a classifier with a machine learning model (paragraphs [0429] and [0432] teach “classifier model”, “machine learning model”), wherein a user may update existing machine learning models via “training” (paragraph [0201]); and an alarm (Young, paragraph [0413] teaches “warnings” and an “alert”; paragraph [0522] teach a warning when a contaminant is detected) triggered by contamination events, wherein the alarm is calibrated through the machine learning engine (Young, paragraph [0386] teach machine learning models capable of updating a database). 
a training environment, wherein the training environment is configured to train the classifier.
Butte teaches a method for classifying or characterizing biological samples in vivo in real-time using spectroscopy (abstract). Butte teaches a computer-based algorithm that uses machine-learning or neural-networking techniques (i.e. training environment) in order to generate a classifier (i.e., train the classifier) and classify the unknown sample (paragraph [0160]). Butte teaches further training and fine-tuning the classifier (paragraph [0160]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young in view of Felishman to provide wherein the contamination detection system further comprises the machine learning engine having a training environment, wherein the training environment is configured to train the classifier. Doing so would utilize known machine learning techniques in the art, as taught by Butte, which would have a reasonable expectation of fine-tuning the classifier.
Regarding claim 16, Young in view of Felishman further teach wherein the contamination detection system further comprises a machine learning engine (Young, paragraph [0201] teaches “command and control systems” comprising “machine learning models”; note that “machine learning platform” has a BRI of a control system, e.g. computer) having a classifier with a machine learning model (paragraphs [0429] and [0432] teach “classifier model”, “machine learning model”), wherein a user may update existing machine learning models via “training” (paragraph [0201]); and an alarm (Young, paragraph [0413] teaches “warnings” and an “alert”; paragraph [0522] teach a warning when a contaminant is 
Young in view of Felishman fail to explicitly teach wherein the contamination detection system further comprises the machine learning engine having a training environment, wherein the training environment is configured to train the classifier.
Butte teaches a method for classifying or characterizing biological samples in vivo in real-time using spectroscopy (abstract). Butte teaches a computer-based algorithm that uses machine-learning or neural-networking techniques (i.e. training environment) in order to generate a classifier (i.e., train the classifier) and classify the unknown sample (paragraph [0160]). Butte teaches further training and fine-tuning the classifier (paragraph [0160]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young in view of Felishman to provide wherein the contamination detection system further comprises the machine learning engine having a training environment, wherein the training environment is configured to train the classifier. Doing so would utilize known machine learning techniques in the art, as taught by Butte, which would have a reasonable expectation of fine-tuning the classifier.

Allowable Subject Matter
Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, Young in view of Felishman and Arnon fail to teach wherein the instructions, when executed by the processor, cause the processor to calculate changepoints within the data by: calculating a first z-score for a first segment of the data and a second z-score for a second segment of the data; determining that a difference between the first and second z-scores exceeds a predetermined threshold; and identifying a changepoint between the first segment and the second segment. Furthermore, none of the prior art teaches or suggests motivation to modify the “calculate changepoints” of Young in view of Felishman and Arnon to arrive at the claimed invention.
A reference Knight (US 20170139078 A) teaches systems and methods for determining and characterizing the microbiome associated with hydrocarbon exploration and production (paragraph [0005]). Knight teaches that a difference between z-scores is used as a measure of a variable’s relevance to a classification task (paragraph [0413]). However, Knight fails to teach all the limitations of claim 21.
None of the prior art teaches or fairly suggests, alone or in combination, all the limitations of claim 21. Thus, claim 21 is deemed allowable. 
Regarding claim 22, Young in view of Felishman fail to teach wherein the instructions, when executed by the processor, cause the processor to calculate changepoints within the fluorimeter data by: calculating a first z-score for a first segment of the fluorimeter data and a second z-score for a second segment of the fluorimeter data; determining that a difference between the first and second z-scores exceeds a predetermined threshold; and identifying a changepoint between the first segment and the second segment. Furthermore, none of the 
A reference Knight (US 20170139078 A) teaches systems and methods for determining and characterizing the microbiome associated with hydrocarbon exploration and production (paragraph [0005]). Knight teaches that a difference between z-scores is used as a measure of a variable’s relevance to a classification task (paragraph [0413]). However, Knight fails to teach all the limitations of claim 22.
None of the prior art teaches or fairly suggests, alone or in combination, all the limitations of claim 22. Thus, claim 22 is deemed allowable. 

Response to Arguments
Applicant’s arguments, see pages 13-16, filed 01/26/2022, with respect to the rejections of claims 1-3, 5, 6, 9, and 11-14 under 35 U.S.C. 102 and claims 1-3, 5, 6, 9, 11-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Young et al. (US 20180299375 A1) in view of Felishman (WO 2018061015 A2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HENRY H NGUYEN/Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797